Case 1:20-cv-00189-MSM-PAS Document 54 Filed 10/20/20 Page 1 of 12 PageID #: 343




                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF RHODE ISLAND

                                                IN ADMIRALTY

   ------------------------------------------------------------X
   NEW ENGLAND BOATWORKS, INC. and
   SHM NEB, LLC d/b/a SAFE HARBOR NEW
   ENGLAND BOATWORKS
                                                                   C.A. No.: 1:20-cv-00189-MSM-PAS
                                      Plaintiffs,

             -against-

   AURORA, a 2008 67-foot Uniesse Marine SRL
   motor yacht (Official # 1209706), its engines,
   generators, electronics, tackle, tender,
   furnishings, contents, storage containers,
   bunkers, appurtenances, etc., in rem;
   YACHTING REVOLUTION, LTD., in
   personam; and MARC TRACHTENBERG, in
   personam,

                                       Defendants.
   ------------------------------------------------------------X

   M & T BANK

                                      Intervenor.

   ------------------------------------------------------------X

    FIRST AMENDED ANSWER TO DEFENDANTS’ AMENDED COUNTERCLAIM BY
        NEW ENGLAND BOATWORKS, INC. WITH AFFIRMATIVE DEFENSES

          Plaintiff/Intervenor Defendant New England Boatworks, Inc. as and for a First

  Amended Answer to the Defendants’ Amended Counterclaim [Dkt. 47] responds as

  follows:

          1. Denies the allegations contained in Paragraph 1 of the Amended

  Counterclaim as they require New England Boatworks, Inc. to plead a legal conclusion.

          2. Admits that Yachting Revolution Ltd. is identified as the owner on the Rhode
Case 1:20-cv-00189-MSM-PAS Document 54 Filed 10/20/20 Page 2 of 12 PageID #: 344




  Island registration for the Vessel and is identified on the Vessel’s Abstract of Title, but

  except as so specifically admitted, denies knowledge or information sufficient to

  respond to the allegations of Paragraph 2 of the Amended Counterclaim such that New

  England Boatworks, Inc. denies them.

         3. Denies knowledge or information sufficient to respond to the allegations of

  Paragraph 3 of the Amended Counterclaim such that New England Boatworks, Inc.

  denies the same.

         4. Admits the allegations contained in Paragraph 4 of the Amended

  Counterclaim.

         5. Denies the allegations of Paragraph 5 of the Amended Counterclaim as they

  pertain to New England Boatworks, Inc. and denies the allegations of Paragraph 5 as

  they pertain to SHM NEB, LLC noting SHM NEB, LLC only acquired the assets of New

  England Boatworks, Inc. in or around May, 2019.

         6. Admits New England Boatworks, Inc. moved the Defendant Vessel into a

  shed, but except as so specifically admitted denies the remaining allegations of

  Paragraph 6 of the Amended Counterclaim as they pertain to New England Boatworks,

  Inc. and denies the allegations of Paragraph 6 as they pertain to SHM NEB, LLC noting

  SHM NEB, LLC only acquired the assets of New England Boatworks, Inc. in or around

  May, 2019.

         7. Admits New England Boatworks, Inc. regularly issued invoices for

  supplies and services it provided to the Defendant Vessel including for storage, but

  except as so specifically admitted, denies the remaining allegations of Paragraph 7 of

  the Amended Counterclaim as they pertain to New England Boatworks, Inc. and denies




                                                2
Case 1:20-cv-00189-MSM-PAS Document 54 Filed 10/20/20 Page 3 of 12 PageID #: 345




  the allegations of Paragraph 7 as they pertain to SHM NEB, LLC noting SHM NEB, LLC

  only acquired the assets of New England Boatworks, Inc. in or around May, 2019.

        8. Denies the allegations of Paragraph 8 of the Amended Counterclaim as they

  pertain to New England Boatworks, Inc., and denies the allegations of Paragraph 8 as

  they pertain to SHM NEB, LLC noting SHM NEB, LLC only acquired the assets of New

  England Boatworks, Inc. in or around May, 2019.

        9. Admits New England Boatworks, Inc. possessed the expertise and did

  provide supplies and services to the Defendant Vessel in a workmanlike and high

  quality manner, but except as so specifically admitted denies the remaining allegations

  of Paragraph 9 of the Amended Counterclaim as they pertain to New England

  Boatworks, Inc. and denies the allegations of Paragraph 9 as they pertain to SHM NEB,

  LLC noting SHM NEB, LLC only acquired the assets of New England Boatworks, Inc. in

  or around May, 2019.

        10. Denies the allegations of Paragraph 10 of the Amended Counterclaim as

  they pertain to New England Boatworks, Inc. and denies the allegations of Paragraph

  10 as they pertain to SHM NEB, LLC noting SHM NEB, LLC only acquired the assets of

  New England Boatworks, Inc. in or around May, 2019.

        11. Denies the allegations of Paragraph 11 of the Amended Counterclaim as

  they pertain to New England Boatworks, Inc. and denies the allegations of Paragraph

  11 as they pertain to SHM NEB, LLC noting SHM NEB, LLC only acquired the assets of

  New England Boatworks, Inc. in or around May, 2019.

        12. Admits New England Boatworks, Inc. regularly issued invoices for the




                                             3
Case 1:20-cv-00189-MSM-PAS Document 54 Filed 10/20/20 Page 4 of 12 PageID #: 346




  supplies and services it provided to the Vessel which invoices included details of the

  charges, but except as so specifically admitted denies the remaining allegations of

  Paragraph 12 of the Amended Counterclaim as they pertain to New England Boatworks,

  Inc. and denies knowledge or information sufficient to respond as to the allegations of

  Paragraph 12 as they pertain to SHM NEB, LLC such that it denies them.

        13. New England Boatworks, Inc. responds to the allegations of Paragraph 13 of

  the Amended Counterclaim reasserting its answers to the prior paragraphs in the same

  manner as pleaded herein.

        14. Denies the allegations of Paragraph 14 of the Amended Counterclaim as

  they pertain to New England Boatworks, Inc. and denies the allegations of Paragraph

  14 as they pertain to SHM NEB, LLC noting SHM NEB, LLC only acquired the assets of

  New England Boatworks, Inc. in or around May, 2019.

        15. Denies the allegations of Paragraph 15 of the Amended Counterclaim.

        16. New England Boatworks, Inc. responds to the allegations of Paragraph 16 of

  the Amended Counterclaim reasserting its answers to the prior paragraphs in the same

  manner as pleaded herein.

        17. Admits New England Boatworks, Inc. provided supplies and services to

  the Defendant Vessel in a diligent and workmanlike manner but denies having

  specifically contracted to so perform and denies the remaining allegations of Paragraph

  17 as they pertain to New England Boatworks, Inc. and denies knowledge or

  information sufficient to respond to the allegations of Paragraph 17 as they pertain to

  SHM NEB, LLC such that it denies them.

        18. Denies the allegations of Paragraph 18 of the Amended Counterclaim as




                                              4
Case 1:20-cv-00189-MSM-PAS Document 54 Filed 10/20/20 Page 5 of 12 PageID #: 347




  they pertain to New England Boatworks, Inc., and denies knowledge or information

  sufficient to respond to the allegations of Paragraph 18 as they pertain to SHM NEB,

  LLC such that it denies them.

        19. Denies the allegations of Paragraph 19 of the Amended Counterclaim as

  they pertain to New England Boatworks, Inc., and denies knowledge or information

  sufficient to respond to the allegations of paragraph 19 as they pertain to SHM NEB,

  LLC such that it denies them.

        20. Denies the allegations of Paragraph 20 of the Amended Counterclaim..

        21. New England Boatworks, Inc. responds to the allegations of Paragraph 21 of

  the Amended Counterclaim reasserting its answers to the prior paragraphs in the same

  manner as pleaded herein.

        22. Denies the allegations of Paragraph 22 of the Amended Counterclaim as

  they pertain to New England Boatworks, Inc. and denies the allegations of Paragraph

  22 as they pertain to SHM NEB, LLC noting SHM NEB, LLC only acquired the assets of

  New England Boatworks, Inc. in or around May, 2019.

        23. Denies knowledge or information sufficient to respond to the allegations of

  Paragraph 23 of the Amended Counterclaim as they pertain to New England Boatworks,

  Inc. such that it denies them and denies the allegations as to SHM NEB, LLC noting

  SHM NEB, LLC only acquired the assets of New England Boatworks, Inc. in or around

  May, 2019.

        24. Denies the allegations of Paragraph 24 of the Amended Counterclaim as

  they pertain to New England Boatworks, Inc. and denies the allegations as to SHM




                                             5
Case 1:20-cv-00189-MSM-PAS Document 54 Filed 10/20/20 Page 6 of 12 PageID #: 348




  NEB, LLC noting SHM NEB, LLC only acquired the assets of New England Boatworks,

  Inc. in or around May, 2019.

        25. Denies the allegations of Paragraph 25 of the Amended Counterclaim as

  they pertain to New England Boatworks, Inc. and denies the allegations as to SHM

  NEB, LLC noting SHM NEB, LLC only acquired the assets of New England Boatworks,

  Inc. in or around May, 2019.

        26. Denies the allegations of Paragraph 26 of the Amended Counterclaim.

        27. New England Boatworks, Inc. responds to the allegations of Paragraph 27 of

  the Amended Counterclaim reasserting its answers to the prior paragraphs in the same

  manner as pleaded herein.

        28. Denies the allegations of Paragraph 28 of the Amended Counterclaim as

  they pertain to New England Boatworks, Inc., and denies the allegations as to SHM

  NEB, LLC noting SHM NEB, LLC only acquired the assets of New England Boatworks,

  Inc. in or around May, 2019.

        29. Denies the allegations of Paragraph 29 of the Amended Counterclaim as

  they pertain to New England Boatworks, Inc. and denies the allegations as to SHM

  NEB, LLC noting SHM NEB, LLC only acquired the assets of New England Boatworks,

  Inc. in or around May, 2019.

        30. Denies the allegations of Paragraph 30 of the Amended Counterclaim as

  they pertain to New England Boatworks, Inc. and denies the allegations as to SHM

  NEB, LLC noting SHM NEB, LLC only acquired the assets of New England Boatworks,

  Inc. in or around May, 2019.




                                            6
Case 1:20-cv-00189-MSM-PAS Document 54 Filed 10/20/20 Page 7 of 12 PageID #: 349




          31. Denies the allegations of Paragraph 31 of the Amended Counterclaim as

  they pertain to New England Boatworks, Inc. and denies the allegations as to SHM

  NEB, LLC noting SHM NEB, LLC only acquired the assets of New England Boatworks,

  Inc. in or around May, 2019.

          32. Denies the allegations of Paragraph 32 of the Amended Counterclaim.

          33. New England Boatworks, Inc. responds to the allegations of Paragraph 33 of

  the Amended Counterclaim reasserting its answers to the prior paragraphs in the same

  manner as pleaded herein.

          34. Denies the allegations of Paragraph 34 of the Amended Counterclaim as

  they pertain to New England Boatworks, Inc., and denies knowledge or information

  sufficient to respond to the allegations of Paragraph 34 as they pertain to SHM NEB,

  LLC such that it denies them.

          35. Denies the allegations of Paragraph 35 of the Amended Counterclaim.

          36. New England Boatworks, Inc. responds to the allegations of Paragraph 36 of

  the Amended Counterclaim reasserting its answers to the prior paragraphs in the same

  manner as pleaded herein.

          37. Denies the allegations of Paragraph 37 of the Amended Counterclaim.

          38. Denies the allegations of Paragraph 38 of the Amended Counterclaim.

          39. Admits the Vessel sustained damage prior to it arriving at New England

  Boatworks, Inc. while believed to be under the control of the Counterclaiming

  Defendants, but denies knowledge or information sufficient to form a belief as to the

  remaining allegations of Paragraph 39 of the Amended Counterclaim such that it denies

  them.




                                              7
Case 1:20-cv-00189-MSM-PAS Document 54 Filed 10/20/20 Page 8 of 12 PageID #: 350




         40. Denies the allegations of Paragraph 40 of the Amended Counterclaim as

  they pertain to New England Boatworks, Inc., and denies knowledge or information

  sufficient to form a belief as to the remaining allegations of Paragraph 40 as they pertain

  to SHM NEB, LLC such that it denies them.

         41. Denies the allegations of Paragraph 41 of the Amended Counterclaim.

         42. New England Boatworks, Inc. responds to the allegations of Paragraph 42 of

  the Amended Counterclaim reasserting its answers to the prior paragraphs in the same

  manner as pleaded herein.

         43. Denies the allegations of Paragraph 43 of the Amended Counterclaim.

         44. Denies the allegations of Paragraph 44 of the Amended Counterclaim.

         45. Denies the allegations of Paragraph 45 of the Amended Counterclaim.

         46. Denies the allegations contained in the "WHEREFORE" clauses of the

  Amended Counterclaim.

                     AS AND FOR AFFIRMATIVE DEFENSES TO THE
                             AMENDED COUNTERCLAIM

         Further answering the Amended Counterclaim [Dkt. 47] and for separate, partial

  or complete defenses thereto, New England Boatworks, Inc. alleges upon information

  and belief as follows:




                                              8
Case 1:20-cv-00189-MSM-PAS Document 54 Filed 10/20/20 Page 9 of 12 PageID #: 351




                             FIRST AFFIRMATIVE DEFENSE

         The Amended Counterclaim fails to state cause of action and/or fails to state a

  claim upon which relief may be granted.

                            SECOND AFFIRMATIVE DEFENSE

         If the Counterclaiming Defendants were damaged, which is denied, the cause of

  any damage was in whole or in part, their own negligence and without any fault on the

  part of New England Boatworks, Inc. for which reason the Amended Counterclaim is

  barred or limited.

                             THIRD AFFIRMATIVE DEFENSE

         It the Counterclaiming Defendants were damaged, which is denied, the

  responsibility for this damage lies with person(s) or entity(ies) for whose conduct New

  England Boatworks, Inc. is not responsible.

                            FOURTH AFFIRMATIVE DEFENSE

         If the Defendant Vessel was damaged, which is denied, said damage was

  caused in whole or in part by the contributory negligence of the Counterclaiming

  Defendants.

                              FIFTH AFFIRMATIVE DEFENSE

         Any obligations that New England Boatworks, Inc. might have had to the

  Counterclaiming Defendants was discharged and extinguished by their conduct such

  that New England Boatworks, Inc. owes nothing to the Counterclaiming Defendants.

                             SIXTH AFFIRMATIVE DEFENSE

         The Counterclaiming Defendants have failed to mitigate their damages (which

  are denied) such that the Amended Counterclaim is barred or limited.




                                                9
Case 1:20-cv-00189-MSM-PAS Document 54 Filed 10/20/20 Page 10 of 12 PageID #: 352




                             SEVENTH AFFIRMATIVE DEFENSE

         The economic loss rule bars or limits the Counterclaiming Defendants from any

  recovery.

                              EIGHTH AFFIRMATIVE DEFENSE

         New England Boatworks, Inc. has a lawful maritime lien against the Defendant

  Vessel, et al., in rem, pursuant to, inter alia, the Federal Maritime Lien Act, 46 U.S.C. §

  31341, et seq., on account of the supplies and services (including storage services) it

  provided to the Defendant Vessel.

                               NINTH AFFIRMATIVE DEFENSE

         Yachting Revolution, Ltd. has ceased to exist for approximately ten years such

  that it has no right, title, claim and/or interest in the Vessel nor any standing to assert its

  Amended Counterclaim.

                               TENTH AFFIRMATIVE DEFENSE

         The Amended Counterclaim is barred and/or reduced by the doctrines of laches

  and/or unclean hands and/or waiver and/or acquiescence and/or estoppel.

                            ELEVENTH AFFIRMATIVE DEFENSE

         Some or all of the damages alleged in the Amended Counterclaim (which are

  denied) were caused by the willful, continuing and wrongful refusal of Counterclaiming

  Defendants to pay for the supplies and services provided by New England Boatworks,

  Inc.

                             TWELFTH AFFIRMATIVE DEFENSE

         None of the losses, events or damages alleged in the Amended Counterclaim

  (which are denied), were caused in whole or in part by any promise, representation,




                                                10
Case 1:20-cv-00189-MSM-PAS Document 54 Filed 10/20/20 Page 11 of 12 PageID #: 353




  warranty or guarantee on the part of New England Boatworks, Inc. or by any breach

  thereof.

                         THIRTEENTH AFFIRMATIVE DEFENSE

         New England Boatworks, Inc. denies liability for any conduct of any nature

  whatsoever which would entitle the Counterclaiming Defendants to damages in any

  amount whatsoever or other relief prayed for as against New England Boatworks, Inc.

  and/or for compensation and/or for setoff.

                         FOURTEENTH AFFIRMATIVE DEFENSE

         The Amended Counterclaim is barred by the statute of limitations.

                          FIFTEENTH AFFIRMATIVE DEFENSE

         The Amended Counterclaim is not verified.

                          SIXTEENTH AFFIRMATIVE DEFENSE

         The Amended Counterclaim is barred by accord and satisfaction.

                        SEVENTEENTH AFFIRMATIVE DEFENSE

         Any failure to perform on the part of New England Boatworks, Inc. (which is

  denied) was excused by reason of the Counterclaiming Defendants failure to perform.

                         EIGHTEENTH AFFIRMATIVE DEFENSE

         In addition or in the alternative and without prejudice to New England Boatworks,

  Inc.’s claim in chief, any contract alleged to have been breached is unenforceable by

  the Counterclaiming Defendants due to a lack of consideration.

         WHEREFORE Plaintiff/Intervenor Defendant New England Boatworks, Inc.

  respectfully requests that its First Amended Answer and its Affirmative Defenses to the

  Amended Counterclaim be deemed good and sufficient; that judgment be entered in




                                               11
Case 1:20-cv-00189-MSM-PAS Document 54 Filed 10/20/20 Page 12 of 12 PageID #: 354




  favor of New England Boatworks, Inc. against Defendants Marc Trachtenberg and

  Yachting Revolution, Ltd., jointly and severally, awarding it the relief it seeks in its

  Verified Complaint; dismissing with prejudice the Amended Counterclaim and awarding

  it interest and attorneys’ fees and costs, and granting such other, further and/or

  additional relief as is deemed just and equitable.

  Dated:        Newport, Rhode Island
                October 20, 2020

                                                 Respectfully submitted,

                                                 New England Boatworks, Inc.

                                                 By their attorneys,

                                                 Fulweiler llc

                                                 /s/ John K. Fulweiler
                                                 ______________________
                                                 John K. Fulweiler, Esq.
                                                 W.B. Franklin Bakery Building
                                                 40 Mary Street
                                                 Newport, RI 02840
                                                 Telephone: 401-667-0977
                                                 E-mail: john@saltwaterlaw.com
                                                 www.saltwaterlaw.com
                                                 Attorneys for Plaintiffs
                                                 Attorneys for Intervenor Defendants

                                 CERTIFICATE OF SERVICE

         I hereby certify that on October 20, 2020, I electronically filed the foregoing
  document using the CM/ECF system which will send notification of such filing(s) to all
  the registered participants. Service on all counsel of record has been made by
  electronic means.

                                              /s/ John K. Fulweiler
                                              __________________________
                                              John K. Fulweiler, Esq.




                                                12
